DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-15 are examined in this office action of which claim 1 was amended in the reply dated 6/10/22. Claims 16-20 are withdrawn as directed to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using a pre-alloyed powder comprising Al, 4.0 to 20 wt% Fe, and 1.0 to 10.0 wt% Mo to achieve a finished part with a microstructure with at least one non-equilibrium phase, does not reasonably provide enablement for all potential combinations of compositions to achieve at least one non-equilibrium phase.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
The broadest reasonable interpretation of claim 1 encompasses all alloy compositions that form at least one non-equilibrium phase. The specification discloses sufficient information for one of ordinary skill in the art to form a finished part with at least one non-equilibrium phase using a pre-alloyed powder comprising Al, 4.0 to 20 wt% Fe, and 1.0 to 10.0 wt% Mo.  However, the specification does not provide direction on how to select other compositions that are capable of forming non-equilibrium phases. While the specification notes in paragraph [0039] that other alloy systems that work include Al-Fe-Zr pre-alloyed powders, Al-Fe-Hf pre-alloyed powders and Al-Fe-Nb pre-alloyed powders, this does not provide direction to a person of ordinary skill on how to select the amounts and other elements necessary to form a non-equilibrium phase. The microstructure for an additively manufactured part is going to be a function of the composition of the raw materials melted as well as the cooling rate used to solidify the molten pool. Thus, the applicant has not provided direction on how to select elements to create these non-equilibrium phases, nor the cooling parameters necessary to create these phases in the microstructure.
At the time of filing, the state of the art was such that non-equilibrium phases are known, but they are dependent upon both the composition as well as the cooling rate to form these microstructures.  Thus, the disclosed singular example using a composition comprising Al, 4.0 to 20 wt% Fe, and 1.0 to 10.0 wt% Mo and exemplary cooling rates of 104 degrees centigrade per second (oC/s) to 107 oC/s in paragraph [0028] of the specification does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims as they would have to experiment with innumerable different combinations of elements as well as different cooling rates to achieve non-equilibrium phases. Claims 2-7 and 10-15 are also rejected as they depend from claim 1 and do not solve the above issue. 

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended instant claim 1 to include the limitation “solidifying and consolidating at a rate” in line 5. While it is not clear what is meant by “solidifying and consolidating at a rate”, see 112(b) rejection below, applicant does not have possession of solidifying and consolidating at all rates as instantly claimed. Applicant points to paragraphs [0028-0030] for support for this amendment (Applicant’s remarks, pg. 6, first paragraph). Paragraphs [0028-0030] do not explain what a solidifying and/or consolidating rate is and the only mention of a solidification rate in paragraph [0028] is in relation to the result that is achieved: “It should also be understood that solidification of pre-alloyed powders at such solidification rates does not provide sufficient time for phase equilibrium to be established within the solid layers.” The only rate mentioned in the specification is in paragraph [0028] where the cooling rate after melting is noted as being in the range of 104 C/s to 107 C/s. While it is not clear what the rate is in relation to, once again, see 112(b) rejection below, as only a limited cooling rate is disclosed, applicant does not appear to have possession of all rates of solidifying and consolidating. Claims 2-15 are also rejected as they depend from claim 1 and do not solve the above issue. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “solidifying and consolidating at a rate” in line 5. It is not clear what rate is referenced by this limitation. It is not clear what a solidifying and/or consolidating rate is and how it would be measured or calculated. Thus, it is not clear what the scope of the claim is. Claims 2-15 are also rejected as they depend from claim 1 and do not solve the above issue. 

Claims 8 and 9 recite the limitation “about” with respect to the compositional amounts of Fe and Mo. It is not clear from this recitation what the scope of the relative term “about” encompasses. Neither the claim nor the specification defines about nor provides teachings that would enable a person of ordinary skill to determine what scope this would encompass. 
This is confusion is further exacerbated by the use of “between” in conjunction with “about” to define these compositional ranges. A range that is “between” two numbers would not include the numbers at the end of the range, but the addition of “about” makes it unclear whether a range between 4 to 20% includes the ends of those ranges or not.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0138400 A1 of Karabin as cited in the IDS dated December 17, 2019.
As to claims 1 and 3, Karabin discloses a process of selective laser melting where powders are selectively heated above the liquidus temperature of the alloy to form a molten pool (Karabin, paragraph [0017]), thereby meeting the limitation of melting a pre-alloyed powder via an additive manufacturing process to a liquid metal and the claim 3 limitation of selective laser melting. It is not clear what is meant by solidifying and consolidating at a rate, see 112(b) rejection above. For the purposes of applying prior art, Karabin’s disclosure that this selective laser melting process is followed by rapid solidification of the molten pool (Karabin, paragraph [0017]), will be interpreted as meeting the limitation of solidification and consolidation of powders via an additive manufacturing process as this process results in the raw material going from a powder to a solid part and thereby being consolidated. Karabin discloses that the Al2Cu precipitates may be in the non-equilibrium (coherent) state (Karabin, paragraph [0010]), meeting the limitation of at least one non-equilibrium phase is formed. 
However, Karabin does not explicitly disclose where the finished part formed by the method comprises a microstructure without sufficient diffusion to form equilibrium phases.
As noted above, Karabin discloses the same starting material, a pre-alloyed powder, and Karabin discloses the claimed method steps of producing a near-net shaped part. Further, the microstructure of an additively manufactured part will be a function of the cooling rate. Applicant notes in paragraph [0028] of the specification that “For example, cooling rates for the solidification of the metal powder having been melted by the laser beam range from 104 degrees centigrade per second (oC/s) to 107 oC/s.” In comparison, Karabin discloses that the cooling rate can vary from at least 1000 oC (103 oC/s) per second to at least 1,000,000° C per second (106 oC/s). As Karabin discloses a substantially identical process of making a near-net shaped metal part, additive manufacturing with a cooling rate that closely overlaps the instantly disclosed cooling rate, applied to the same claimed starting material, a person of ordinary skill would expect these finished parts to exhibit the same properties.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP 2112.01(I).

As to claim 2, Karabin discloses where bodies are produced via additive manufacturing techniques such as selective laser melting (SLM) (Karabin, paragraph [0017]), meeting the limitation as additive manufacturing is a near net shaping process. However, Karabin does not explicitly state that a matrix of the microstructure is a non-equilibrium phase that is retained after finishing the near-net shaped metal part.
However, as noted above in the rejection of claim 1, Karabin discloses the claimed method steps of producing a near-net shaped part. Further, the microstructure of an additively manufactured part will be a function of the cooling rate. Applicant notes in paragraph [0028] of the specification that “For example, cooling rates for the solidification of the metal powder having been melted by the laser beam range from 104 degrees centigrade per second (oC/s) to 107 oC/s. In comparison, Karabin discloses that the cooling rate can vary from at least 1000 oC (103 oC/s) per second to at least 1,000,000° C per second (106 oC/s). As Karabin discloses a substantially identical process of making a near-net shaped metal part, a person of ordinary skill would expect these finished parts to exhibit the same properties.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP 2112.01(I).

As to claims 4-6, Karabin does not explicitly disclose where the average dendrite arm spacing is less than 1.0 μm, less than 0.5 μm, nor where the microstructure is devoid of a stable intermetallic phase. 
However, as noted in the rejections of claims 1 and 2 above, Karabin discloses a substantially identical process of making a near-net shaped metal part, and as such a person of ordinary skill would expect these finished parts to exhibit the same properties.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP 2112.01(I).

As to claims 7-9, Karabin discloses that the particles for the powder to be used in the additive manufacturing may be obtained or formed via any suitable method (Karabin, paragraph [0019]). Karabin discloses both where discrete and different particles for each of Al, Fe, V, Si, and Cu are used as well as generally homogenous particles are used, where the particles generally comprise all of Al, Fe, V, Si, and Cu (Karabin, paragraph [0019]) meeting the limitation of pre-alloyed particles as the where the particles comprise all of the components in a homogeneous manner would be a pre-alloyed powder.
Karabin discloses the composition in comparison to the claims as shown in Table A below. 

Table A
Element
Claims 7-8
Claim 9
Karabin (claim 1 unless otherwise noted)
Al
Claim 7: Al
Claim 8: comprise Al
Comprise Al
Balance 
Fe
Claim 7: Fe
Claim 8: between about 4 wt% to about 20 wt%
About 8.0 wt%
From 3 to 12 wt%
Mo
Claim 7: Mo
Claim 8: between about 1 wt% to about 10 wt%
About 2.0 wt%
Up to about 5 wt% partially substituting for iron (paragraph [0022])

	Thus, Karabin discloses a powder composition comprising Al, meeting the claim limitations, as well as overlapping ranges for Fe and Mo. Karabin discloses that this alloy retains its strength in elevated temperature applications across these ranges (Karabin, paragraph [0003]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the retention of strength in elevated temperature applications throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

	As to claims 10-12, Karabin does not explicitly disclose where the average dendrite arm spacing is less than 1.0 μm, less than 0.5 μm, or less than 0.25 μm.
However, as noted in the rejections of claims 1 and 2 above, Karabin discloses a substantially identical process of making a near-net shaped metal part, and as such a person of ordinary skill would expect these finished parts to exhibit the same properties.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP 2112.01(I).

As to claims 13-15, Karabin does not explicitly disclose where the finished part comprises at least one of an ultimate tensile strength greater than 300, 350, or 400 MPa at 3000C and an ultimate tensile strength greater than 250, 300, or 350 MPa at 3500C.
Karabin discloses that this alloy retains its strength in elevated temperature applications across these ranges (Karabin, paragraph [0003]). Further, as noted in the rejections of claims 1 and 2 above, Karabin discloses a substantially identical process of making a near-net shaped metal part, and as such a person of ordinary skill would expect these finished parts to exhibit the same properties.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP 2112.01(I).
Response to Arguments
	With respect to the 112(a) scope of enablement rejection, applicant argues that one of ordinary skill in the art would, without undue experimentation, be able to perform this step for a particular alloy composition (Applicant’s remarks, pg. 6, last paragraph). Applicant asserts they have provided support by describing several “non-equilibrium” and “equilibrium” phases, such as shown in FIGS. 3-5 and paragraphs 29-32 of the specification (Applicant’s remarks, pg. 7, first full paragraph). Applicant argues that one of ordinary skill in the art would be able to determine the rate such that a finished part comprises a microstructure with at least one non-equilibrium phase (Applicant’s remarks, pg. 7, first full paragraph).
	However, the examples in FIGS. 3-5 are merely representative of microstructures and are not tied to specific examples. FIGs 4-5 are examples of some composition “X” which is not disclosed which has been wrought or cast respectively and thus does not pertain to the claimed invention. Further, while FIG 3 shows representative microstructures of composition “X” according to the teachings of the present disclosure, this merely shows what a non-equilibrium microstructure looks like in a finished product but does not elucidate for a person of ordinary skill how to achieve the disclosed microstructure. Showing a representation of the finished product in this instance does not enable a person of ordinary skill to produce said product when the production is a function of the chemical composition and cooling rate. Neither these figures nor the cited portions of the specification provide any guidance to a person of ordinary skill on how to select elements for an alloy that will produce at least one non-equilibrium phase nor the cooling rate necessary to produce this phase. As the scope of instant claim 1 encompasses all potential alloys, the singular example provided in paragraphs [0036-0038] does not give a person of ordinary skill the necessary knowledge to select appropriate elements for all potential alloy systems nor to determine appropriate cooling rates that would produce the at least one non-equilibrium phase.
	Applicant argues that as the Office Action on page 5 notes that the example shown in paragraph 28 and 36-39 are sufficiently enabled, a person of ordinary skill would have been able to determine the rate such that a finished part formed by the method comprises a microstructure with at least one non-equilibrium phase (Applicant’s remarks, pg. 7, first full paragraph).
	While applicant correctly notes that this is a scope of enablement rejection and not merely an enablement rejection, as noted above, this singular example which is enabled, does not provide support for the entire scope of the claims. Providing a single Al-8Fe-2Mo example does not give enough information to a person of ordinary skill to construct the innumerable different alloy combinations that are within the scope of the claims. The claims place no limits on the composition of the alloy and the specification provides no direction on how to select appropriate elements to form a composition capable of producing at least one non-equilibrium phase. Further, there is no guidance on determining appropriate processing parameters for these innumerable different alloy combinations. As such, while claims 8-9 are enabled as they are limited to Al-Fe-Mo system that is disclosed and detailed in examples in the specification, claims 1-7 and 10-15 lack enablement as the scope encompasses all alloys and no direction is given on how to select the components of these alloys nor how to achieve appropriate processing parameters. Therefore a person of ordinary skill would have to carry out experiments on innumerable different combinations of elements while also experimenting with different cooling rates to practice the full scope of the claims. As such, the rejection is maintained.

	As to the 112(b) rejection of claim 1, applicant’s deletion of the term “rapidly” has cured the previous indefiniteness issue. However, see new 112(b) concerning solidifying and consolidating rate above.
	As to the 112(b) rejection of claims 8 and 9 concerning the use of “about”, applicant notes that paragraph 41 of the Specification describes the term about as referring to assembly tolerances and testing capability and applicant argues that “between” would include the numbers at the ends of the ranges (Applicant’s remarks, pg. 8, first full paragraph).
	However, paragraph 41 of the Specification merely notes that the use of “about” is “desired for various reasons including industrial practice; material, manufacturing, and assembly tolerances; and testing capability.” Thus, this is not a definition of the meaning of about, but merely a reason why it is used. Further, this does not solve the issue of “about” adding some amount to the numbers it modifies and how this interacts with a closed range “between” two numbers. This makes it unclear whether some amount outside these ranges is included due to the use of “about” or if the range is merely “between” these two numbers.
	
	With respect to the 102 rejection over Karabin, applicant argues that Karabin is silent on diffusion entirely (Applicant’s remarks, pg. 9 first paragraph) and therefore does not disclose all elements of claim 1. 
	It is agreed that Karabin does not disclose a lack of sufficient diffusion to form equilibrium phases and therefore the 102 rejection is withdrawn. However, as Karabin discloses the claimed starting material, a pre-alloyed powder, and discloses solidifying and consolidating the part using a patentably indistinct method, i.e. a patentably indistinct cooling rate, a person of ordinary skill would expect the substantially same method applied to the same starting material would produce the same results. Therefore a rejection under 35 U.S.C. 103 over Karabin is maintained.
	Applicant also argues that Karabin does not disclose a "non-equilibrium phase" at all, nor "a microstructure with at least one non-equilibrium phase and without sufficient diffusion to form equilibrium phases." (Applicant’s remarks, pg. 9 first paragraph). 
	However, this is not correct as Karabin discloses where the theta phase may be in the non-equilibrium state (Karabin, paragraph [0010]). As such Karabin discloses at least one non-equilibrium phase. Further, as Karabin discloses the same starting material as claimed and the same method as claimed is applied to the material (see rejection of claim 1 above), a person of ordinary skill would expect the resulting product to exhibit the same properties. The “diffusion to form equilibrium phase” is not an active method step that is carried out on the material, it is merely the result of the cooling rate, i.e. the cooling rate is high enough that the atoms in the alloy do not have sufficient time to diffuse into a crystalline lattice, i.e. an equilibrium state. As Karabin discloses patentably indistinct cooling rate for its process, it would produce this same microstructure, one without diffusion for forming an equilibrium phase. 
	As the dependent claims 2-15 patentability is not argued separately, the rejections are maintained for the reasons stated above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733